Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to communication filed on 8/18/2022.
Claims 20-22 are presented for examination.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed 

invention is directed to non-statutory subject matter.


	Taking claim 22 as representative, claim 22 recites at least the following 

limitations: 
	
	receiving user attribute data from a plurality of users, wherein the user attribute data comprises data corresponding to one or more user attributes for the plurality of users;
	determining one or more virtual hub communities based on the user attribute data, wherein a respective virtual hub community corresponds to at least a portion of the user attribute data; and 
	providing an advertising attribute exchange for one or more advertising attribute units based on the one or more virtual hub communities, the one or more advertising attribute units correspond to at least a portion of the user attribute data from the plurality of users; and the advertising attribute exchange corresponds to market depth data, the
market depth data comprising data indicating one or more bid prices and one or more
offer prices from the plurality of users for the one or more advertising attribute units.

	The above limitations recite the concept of providing advertising based on user’s attribute data from plurality of users and market depth data indicating one or more bids and one or more offer price for the advertising units. The limitations can be performed in the human mind by observation, evaluation, judgment and opinion and these limitations, under their broadest reasonable interpretation, fall within “Certain Methods of  Organizing  Human activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite a fundamental economic practice and commercial interactions.  Accordingly, under Prong One of Step 2A of the Alice/Mayo test, claims 22 recites an abstract idea (Step 2A, Prong One: 
YES).

	Under Prong Two of Step 2A of the Alice/Mayo test, returning to representative claim 22, the claim do not recite any additional elements to integrate the abstract idea into a practical application.  The claim further recites network, database and server to carry out the invention. The specification describes conventional, well known network database, server functions such as described on Applicant’s published specification on paragraph 0161 “ through the network 226, 214 or wireless GPS network 215 to call upon instruction routines and instruction sub-routines on the advertising community linked advertising attribute specification forward market database server 271, virtual hub database server 223, network member database server 222, advertising community route processor 217, my route virtual hub processor 218, application processor 219, server 220, sequence route processor 221, and memory which all interface together to make one system which may deliver advertising community linked advertising attribute specification or advertising capacity units to users 110”.   
These additional elements are not sufficient to amount to significantly more than the judicial exception for at least the following reasons.
As such, under Prong Two of Step 2A of the Alice/Mayo test, when considered both individually and as a whole, the limitations of claim 17 is not indicative of integration into a practical application (Step 2A, Prong Two: NO).
	Next, under Step 2B, the claims are analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claims amounts to significantly more than the abstract idea. See MPEP 2106.05. 
	As discussed above with respect to Prong Two of Step 2A, the courts have indicated that mere automation of manual processes is not sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)()). Furthermore, as discussed above with respect to Prong Two of Step 2A, even when considered as an ordered combination, claim 22 do not add anything that is not already present when they are considered individually . In Alice Corp., the Court considered the additional elements “as an ordered combination,” an determined that “the computer components...‘[a]dd nothing. ..that is not already present when the steps are considered separately’ and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, viewed as a whole, claim 22 simply conveys an abstract idea.  Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in claim 22 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself (Step 2B: NO). 
	Dependent claim 25 further recite artificial intelligence. These additional elements is described at a high level in Applicant’s published specification on paragraphs 0851, 0873, 0897, 0921, 0945, 0969, 0993, 1017, 1041, 1065, 1089, 1113, 1137, 1161, 1185, 1209, 1253 and 1277 merely using artificial intelligence/AI to recommend advertisement. As such, these computer-related limitations are not found to be sufficient to integrate the abstract idea into a practical application. Although these additional computer-related elements are recited, it merely invoke such additional elements as a to perform the abstract idea. See MPEP 2106.05(f).
  
	Dependent claims 23-35 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.

	Alice Corp. also establishes that the same analysis should be used for all categories of claims. Therefore, independent system claim 37 and claim 39 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as method 22. There are no additional element that integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.   
	Dependent claims 38 and 40-41 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. There’re no additional elements that transform the recited abstract idea into a patent eligible invention because these claims merely recite further abstract limitations that provide no more than simply narrowing the recited abstract idea.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-35 and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,215,466. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ’66 in that it doesn’t recite origin location data and destination location data and generating a plurality of routes groups based and determining transportation capacity that corresponds to a predetermined space traveling of the respective route group.  It is old and well known to determine location of a plurality of users and to determine transportation capacity for that group.  For example, in commercial airline and the like, the destination of a people in a certain geographic is determined, in order to provide air capacity travel for that group and therefore meet that group transportation needs. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings.
Claims 22-35 and 37-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,035,682. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope than the ’66 in that it doesn’t recite origin location data and destination location data and generating a plurality of routes groups based and determining transportation capacity that corresponds to a predetermined space traveling of the respective route group, and to add friend to join, unjoin.  It is old and well known to determine location of a plurality of users and to determine transportation capacity for that group and to ask friend to join or unjoin.  For example, in commercial airline and the like, the destination of a people in a certain geographic is determined, in order to provide air capacity travel for that group and therefore meet that group transportation needs and for asking friend to join or unjoin a group such as Facebook groups. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the teachings.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23-24, 26-33, 37-39, 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bai et al (2010/0042421 Bai hereinafter).
	With respect to claims 22-24, 26-27, 37-38 and 39, Bai teaches methods and systems for:
	 receiving user attribute data from a plurality of users over a wireless or wired communication network, wherein the user attribute data comprises data corresponding to one or more user attributes for the plurality of users (see figure 3, 350);
	determining one or more virtual hub communities based on the user attribute data, wherein a respective virtual hub community corresponds to at least a portion of the user attribute data (see Figure 4A, 410 for categorizing the user’s attributes to corresponding dining, travel or household); 	
	storing the one or more virtual hub communities on a first database server (i.e. Any population of individuals may be divided into two or more segments by facility 210, such that the characteristics of each group association may provide information that is useful to target advertisements to users in that particular segment. These characteristics may also be determined through information received from a user, received from a third party, and/or inferred through a user's use of a mobile device )(paragraph 0035); 
	providing an advertising attribute exchange for one or more advertising attribute units based on the one or more virtual hub communities, the one or more advertising attribute units correspond to at least a portion of the user attribute data from the plurality of users; and the advertising attribute exchange corresponds to market depth data, the
market depth data comprising data indicating one or more bid prices and one or more
offer prices from the plurality of users for the one or more advertising attribute units (See Figures 4A-4D and paragraph 0066 for an advertiser to bid on virtually any characteristic for delivery of an advertisement. For example, this may enable an advertiser to bid for and target an advertisement to a particular demographic group, a specific user, specific user characteristics, a specific mobile device, and/or the like. In one example, an advertiser may provide a bid that is a function of an advertisement category, an anticipated delivery time, an anticipated location of the mobile device to which the advertisement is to be delivered, and a targeted user segment. From block 320, processing flows to block 330);
	storing the advertising attribute exchange on a second database server (i.e. Any population of individuals may be divided into two or more segments by facility 210, such that the characteristics of each group association may provide information that is useful to target advertisements to users in that particular segment. These characteristics may also be determined through information received from a user, received from a third party, and/or inferred through a user's use of a mobile device)(paragraph 0021).

	With respect to claim 28, Bai further teaches receiving term specification data from a respective user, wherein the term specification data indicates a selection by the respective user of a time period for using a respective predetermined space; and
transmitting the market depth data to the respective user based on at least the received term specification data (see paragraph 0061 for advertisements for fast food at lunchtime, etc.), to mobile devices within a given targeted area, when relatively more inventory is available, to users belonging in a user segment that is relatively likely to purchase the advertiser's product (e.g., "users who often drink coffee," "users who often go to XYZ Coffee Shop," etc.), to users who have previously purchased the advertiser's product, to users who have previously purchased a competitor's product, and/or the like).

	With respect to claims 29, 41 Bai further teaches receiving the data indicating the one or more bid prices and the one or more offer prices from at least a subset of the plurality of users; and providing the advertising attribute exchange for the one or more advertising attribute units based on the received data indicating the one or more bid prices and the one or more offer prices (See paragraphs 0009, 0056, 0057, 0066).
	 
	With respect to claim 30, Bai further teaches receiving updated market depth data for the advertising attribute exchange in real time, wherein the updated market depth data comprises data corresponding to one or more updated bid prices and one or more updated offer prices for the one or more advertising attribute units; and transmitting at least a portion of the updated market depth data to the plurality of users (see paragraphs 0033, 0054 and 0063).

	With respect to claims 31-33, Bai further teaches indicating the one or more bid prices and the one or more offer prices comprises data indicating a first bid price or a first offer price from a first user of the plurality of users for the respective advertising attribute unit; receiving transaction input data from a second user of the plurality of users, wherein the transaction input data comprises data indicating an acceptance by the second user of the first bid price or the first offer price for the respective advertising attribute unit (see paragraph 0048 for usage module 252 may provide usage data indicative of a user's interaction with advertisements. For example, usage data may include whether the user viewed an advertisement, requested further information, made a purchase, saved a message for later viewing, printed an advertisement, and/or the like). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 34, 35-36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Bai.
	Claims 25 and 40 further recite the attribute data is determined using artificial intelligence.  Bai teaches collecting attribute data but is silent as to using artificial intelligence.  Official Notice is taken that artificial intelligence is old and well known to simulate human intelligence in machines that are programmed to think like humans and mimic their actions. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included in Bai the use of artificial intelligence in order to determine the user’s attributes of Bai using a machine that will provide a quicker, accurate attributes of the users.

	Claim 34 further recites contract between the first use and the second user.  Official Notice is taken that it is old and well known to have a written or spoken agreement, especially one concerning employment, sales, or tenancy, that is intended to be enforceable by law. It would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention for the first and second user of Bai to have a contract between them, in order to provide the above mentioned advantage.

	Claim 35 further recites a bid queue for the one or more bid prices and offer queue being ranked in the offer queue from lowest to highest prices and the offer prices of the same value being ranked by time in the offer queue. Official Notice is taken that it is old and well known to list data items, commands, etc., stored so as to be retrievable in a definite order, therefore it would have been obvious to provide the bids and offer prices ranked in a queue to provide exact order.

	Claim 36 further recite the one or more advertising attribute units comprise one or more commodity contract specifications. Bai teaches  on figure 3, 350 “receiving user characteristics”, the user’s characteristics/attributes received is “for targeting advertisements to likely interested parties while decreasing the number of advertisements provided to likely uninterested parties. This may enable advertisers to provide, for example, spatio-temporally relevant advertisements to users predisposed to be interested in the advertisement. These users may be more likely to open the advertisement, read the advertisement, interact with the advertisement, make a purchase based on the advertisement” (see Bai on paragraph 010).    
	Bai is silent as to a commodity contract specification. Official Notice is taken that it is old and well known to provide a commodity contract specification detailing the specifics of a contract, such as a home builder contract and the like where the parties specify the terms of the contract.  Zit would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to have included the one or more advertising attribute units of Bai to include one or more commodity contract specifications, in order to obtain the above mentioned advantage.    

References of record but not applied in the current rejection:
	WO 2018/024844 teaches allowing end users, providers and retailers to buy and sell commoditized products.

Response to Arguments
The 101 rejections have been maintained: The claims recite advertising attribute exchange corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices from the plurality of users for the one or more advertising attribute units because the claims pertain to.  In addition, Applicant has amended the claims to further recite a network, database and server to carry out the invention. The specification describes conventional, well known network database, server functions such as described on Applicant’s published specification on paragraph 0161. These limitations, under their broadest reasonable interpretation, fall within managing personal behavior and falls under  “Certain Methods of Organizing Human Activity” grouping of abstract idea. 1015Generic computer implementation does not make an abstract idea patent-eligible. See Alice, 573 U.S. at 223 (“Mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent- eligible invention. Stating an abstract idea ‘while adding the words “apply it”’ is not enough for patent eligibility.”) (citation omitted); BSG Tech LLC v. Buy Seasons, Inc., 899 F.3d 1281, 1286 (Fed. Cir. 2018) (“[C]laims are not saved from abstraction merely because they recite components more specific than a generic computer.”); Two-Way Media Ltd. v. Comcast Cable Commce’ns, LLC, 874 F.3d 1329, 1338 (Fed. Cir. 2017) (to carry out abstract ideas on generic computer components is insufficient); /Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (use of a generic mobile interface and pointers to retrieve and display information did not transform an abstract idea); TLI/, 823 F.3d at 611 (“[N]ot every claim that recites concrete, tangible components escapes the reach of the abstract-idea inquiry.”); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324-25 (Fed. Cir. 2016) (claims reciting an “interface,” a “network,” and a “database” still are directed to an abstract idea)“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.” CyberSource, 654 F.3d at 1375 (citing Gottschalk v. Benson, 409 U.S. 63, 65-67, 71 (1972). 
Applicant argues data transformation in the claims. The Examiner disagrees with Applicant because there are two corollaries to the machine-or-transformation test. First, a mere field-of-use limitation is generally insufficient to render an otherwise ineligible method claim patentable. This means the machine or transformation must impose meaningful limits on the method claim's scope to pass the test.  Second, insignificant extra-solution activity, conventional, well understood, routine  will not transform an unpatentable principle into a patentable process. This means reciting a specific machine or particular transformation of a specific article in an insignificant step, such as data gathering or outputting, is not sufficient to pass the test.
Even if we treat these features as additional elements, they do not improve computers. “Software can make non-abstract improvements to computer technology just as hardware improvements can, and... the improvements can be accomplished through either route.” Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016). However, “to be directed to a patent-eligible improvement to computer functionality, the claims must be directed to an improvement to the functionality of the computer or network platform itself.” Customedia Techs., LLC v. Dish Network Corp., 951 F.3d 1359, 1365 (Fed. Cir. 2020) (citing Enfish, 822 F.3d at 1336-39). As discussed under Prong One, the additional elements of the claims use a network to receive and database server to store data all of which are well understood, routine, conventional activities well known to the industry, specified at a higher level of generality, to the judicial exception. See MPEP 2106.05 (d). 
   The Double patenting rejections have been maintained until a Terminal Disclaimer is filed.
Applicant argues that Bai doesn’t teach Bai doesn’t teach “providing an advertising attribute exchange for one or more advertising attributes units”.  The examiner disagrees with Applicant because Bai teaches on figure 3, 350 “receiving user characteristics”, the user’s characteristics/attributes received is “for targeting advertisements to likely interested parties while decreasing the number of advertisements provided to likely uninterested parties. This may enable advertisers to provide, for example, spatio-temporally relevant advertisements to users predisposed to be interested in the advertisement. These users may be more likely to open the advertisement, read the advertisement, interact with the advertisement, make a purchase based on the advertisement” (see Bai on paragraph 010).  So therefore, contrary to Applicant’s arguments, Bai teaches an advertising exchange in favor of targeted/customized ads.
With respect to the Official Notice taken,  the Examiner would like to point out that Applicant has not presented arguments that the features are not well known. This does not constitute a proper challenge to the Official Notice. Per the MPEP 2144.03.  Applicant has not challenged the correctness of the assertions. Bald statements are not adequate and do not shift the burden to the examiner to provide evidence in support of the Official Notice. Allowing such statements to challenge Official Notice would effectively destroy any incentive on part of the Examiner to use it in the process of establishing a rejection of notoriously well-known facts (In re Boon, 169 USP 231 (CCPA 1971)).
     
            

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL ALVAREZ whose telephone number is (571)272-6715. The examiner can normally be reached Mondays thru Thursdays 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571- 272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL ALVAREZ/Primary Examiner, Art Unit 3688